    Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.460 Page 1 of 18



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

ISSAC DECRAIS HARRIS #447304,                                  Case No.   2:17-cv-00141

                Plaintiff,                                     Hon. Gordon J. Quist
                                                               U.S. District Judge
         v.

C. HORTON , et al,

                Defendants.
                                         /

                         REPORT AND RECOMMENDATION

         I.   Introduction

         State prisoner Issac Decrais Harris filed this civil rights action pursuant to 42

U.S.C. § 1983 on August 25, 2017.        Harris says that while he was confined in the

Chippewa Correctional Facility (URF) in 2017, he made multiple requests for

protection from prison gang members who had threatened him. Harris says that

Defendants Warden C. Horton, Deputy Warden D. Isard, Deputy Warden J. Miller,

Resident Unit Manager D. LaLonde, Resident Unit Manager K. Dunton, and Deputy

Warden R. Batho denied his requests for protection. 1         Harris says these denials

violated his rights under the Eighth Amendment.

         Harris claims that he was stabbed on March 20, 2017, while he was on the way

to the chow hall.    He says this stabbing is evidence of the threats against him.   After




1    On February 27, 2019, this Court entered in order dismissing Defendant
Davidsons from this action due to Harris’s failure to exhaust administrative
remedies. (ECF No. 35.)

                                             -1-
 Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.461 Page 2 of 18



an investigation of this stabbing indicated that Harris was not stabbed, Harris was

told to return to his unit.   When Harris refused this and subsequent orders, he was

given misconduct tickets until his security level increased.          Harris says that

Defendants unlawfully retaliated against him in violation of his rights under the

First Amendment.

       Defendants filed a motion for summary judgment (ECF No. 65).                Their

primary arguments are that Harris has not shown (i) that he actually was threatened,

(ii) that Defendants were aware of these threats, and (iii) that they were deliberately

indifferent to it.   They also argue that their allegedly retaliatory actions – writing

misconduct tickets on Harris for failing to obey direct orders – were not caused by

some protected activity by Harris.     Harris responds that all Defendants knew he

needed protection.     (ECF No. 68.)

       The undersigned has reviewed the materials filed by the parties.       It is clear

from the record that Harris feels threatened.    The Court is not unsympathetic to his

concerns.   But it is also clear from the record that prison officials conducted multiple

investigations of Harris’s claims – including his claims regarding the alleged stabbing

– and concluded that Harris was not stabbed and did not face a substantial risk of

assault.    The evidence before the Court shows that Harris has not presented

evidence creating a genuine issue of fact regarding this conclusion.        In addition,

Harris’s refusals to leave his segregation cell – in disobedience of direct orders –

provide a legitimate basis for the misconduct tickets written against him.




                                          -2-
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.462 Page 3 of 18



Accordingly, I respectfully recommend that the Court grant the motion and dismiss

this case.

       II.   Factual Allegations

       While confined at URF, Harris says that he was placed in temporary

segregation on January 19, 2017, after requesting protection from a prison gang.

(ECF No. 1, PageID.5.)         The next day, Harris was interviewed by Security

Classification Committee (SCC) members Defendants Miller and LaLonde.               (Id.)

Harris says he was denied protection due to lack of evidence showing that he was

threatened or in danger.     (Id.) Harris was reclassified for release to “Level 2 East.”

(Id.) Harris refused to go back to general population, explaining that he had been

assaulted by members of the same prison gang in 2012 while he was housed in the

Alger Correctional Facility.    (Id., PageID.5-6.)

       Defendant Miller allegedly told Harris that he had no choice but to return to

general population or he would receive a misconduct ticket for disobeying a direct

order (DDO).       (Id., PageID.6.) Harris obeyed an order later that day to return to

general population. Harris says that “Level 2 East” is the worst prison environment

and is designed for gang members, security threat prisoners, and high assault risk

prisoners. (Id.)

       Harris says that he wrote two kites to Defendant Horton indicating that he

should not have been denied protection.          (Id., PageID.7.)   Harris says that he

received no response.     He also says he spoke to his assistant resident unit supervisor

(ARUS) several times and explained that he should be in level 1. (Id.)


                                           -3-
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.463 Page 4 of 18



      Harris says that on March 20, 2017, he was stabbed while going to chow hall.

Harris says that, after the stabbing, he entered the chow hall and sat next to a

Corrections Officer (CO) on the “white side” and away from the “black side” of the

chow hall.   (Id.) After the prisoners on the “black side” of the chow left, he then

went to the Control Center and told Sgt. Davidsons about the incident.         (Id.,

PageID.8.) Harris says that Davidsons had CO Anderson investigate his allegation.

Davidsons ordered Harris to return to his unit after the security camera footage was

reviewed, which showed that Harris had not been stabbed and was never in distress.

(Id., PageID.9.)   After Harris refused to return to his unit, he was given a DDO

misconduct ticket and placed in segregation.   (Id.) Harris was found guilty of the

misconduct after a hearing.   The Class I Misconduct Hearing Report states in part:




(ECF No. 68-1, PageID.411.)

      Harris says that on April 1, 2017, he filed a grievance naming Defendants

Miller, LaLonde, and the Warden.       (Id.) Harris alleges that on April 3, 2017,

                                        -4-
 Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.464 Page 5 of 18



Defendants Batho and Dunton conducted an SCC interview. (Id., PageID.10.) Harris

says that when he failed to identify his assailant, Defendants became angry and

disbelieved his “story.”       (Id.) When Defendants told Harris he would be returned

to “Level 2 East,” he responded that he would not go back to the general population.

(Id.)

        On April 7, 2017, Harris received another DDO misconduct ticket when he

refused an order to return to the general population. (Id., PageID.11.)             Harris

refused to attend an April 14, 2017, SCC interview.          (Id.) Harris says one of the

Defendants (unidentified) came to his cell door and called him a derogatory name and

told him he would be reclassified to Level 2 East for filing a grievance.    (Id.) Harris

filed another grievance on April 23, 2017, and he received another DDO misconduct

ticket after again refusing to go general population.      (Id.)

        Harris was interviewed on May 1, 2017 by SCC members Isard and LaLonde.

(Id., PageID12.) Again, since Harris could not identify his attacker, he was told that

he would be placed back into the general population and he would be reclassified from

level 2 to level 4.   (Id., PageID.12-13.) Harris says that Defendant LaLonde stated

“it is for your safety,” and laughed at him. (Id., PageID.13.) Harris refused to go

to general population on May 8, 2017.            As a result, he received another DDO

misconduct ticket.     (Id.)

        Harris asserts that his First Amendment and Eighth Amendment rights were

violated by Defendants.        Harris asks for injunctive relief against the Defendants and

placement in a safe prison environment. In addition, Harris requests compensatory


                                             -5-
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.465 Page 6 of 18



and punitive damages.

         III.    Summary Judgment Standard

         Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan,

421 F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251-52 (1986)). The court must consider all pleadings, depositions, affidavits,

and admissions on file, and draw all justifiable inferences in favor of the party

opposing the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986); Twin City Fire Ins. Co. v. Adkins, 400 F.3d 293, 296 (6th Cir.

2005).

         IV.     Analysis

         1.     Eighth Amendment failure to protect

         Harris alleges that Defendants failed to protect him from an inmate assault,

despite being aware of an actual threat of harm from prison gang members.      Harris

says that he requested protection after he was threatened by gang members.        His

request was denied because he could not substantiate his claim of a threat or identify

any individual who had made a threat.


                                         -6-
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.466 Page 7 of 18



      Under the Eighth Amendment, a prison official has a duty to protect an inmate

from violence caused by other prisoners.    Wilson v. Sieter, 501 U.S. 294, 303 (1991);

Nelson v. Overberg, 999 F.2d 162, 165 (6th Cir. 1993); Walker v. Norris, 917 F.2d

1449, 1453 (6th Cir. 1990); Roland v. Johnson, 856 F.2d 764 (6th Cir. 1988); McGhee

v. Foltz, 852 F.2d 876, 880-81 (6th Cir. 1988).         “A prison official’s ‘deliberate

indifference’ to a substantial risk of serious harm to an inmate violates the Eighth

Amendment.”      Farmer v. Brennan, 511 U.S. 825, 828 (1994) (citations omitted).

Recognizing that a prison official has an obligation to protect an inmate from assault

by another inmate, the Supreme Court defined deliberate indifference as requiring a

showing that the prison official consciously disregarded a substantial risk of serious

harm to plaintiff.   Id. at 839. The court stated:

      We hold instead that a prison official cannot be found liable under the
      Eighth Amendment for denying an inmate humane conditions of
      confinement unless the official knows of and disregards an excessive risk
      to inmate health or safety; the official must both be aware of facts from
      which the inference could be drawn that a substantial risk of serious
      harm exists, and he must also draw the inference. . . . But an official’s
      failure to alleviate a significant risk that he should have perceived but
      did not, while no cause for commendation, cannot under our cases be
      condemned as infliction of punishment.

Id. at 837.   Thus, in order to support a claim that a prison official failed to protect

plaintiff, two conditions must be satisfied:      (1) the inmate must show that a

substantial risk of harm was present and (2) that the defendants, having knowledge

of that risk, possessed a culpable state of mind. Id.

       In order to support an Eighth Amendment claim, Harris must establish

“something more than a lack of ordinary due care, inadvertence, or error; the conduct


                                          -7-
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.467 Page 8 of 18



must instead be ‘obdurate’ or ‘wanton’--exhibiting recklessness or callous neglect.”

Id. at 165.    See also Gibson v. Foltz, 963 F.2d 851, 853 (6th Cir. 1992); Walker v.

Norris, 917 F.2d 1449 (6th Cir. 1990); McGhee v. Foltz, 852 F.2d 876, 881 (6th Cir.

1988).    An error of judgment does not subject a prison official to liability.    Jeffers v.

Heavrin, 10 F.3d 380, 381 (6th Cir. 1993) (errors of judgment are shielded by qualified

immunity); Marsh v. Arn, 937 F.2d at 1069.

         In Stewart v. Love, 696 F.2d 43 (6th Cir. 1982), the Sixth Circuit affirmed the

dismissal of a prisoner’s complaint that prison officials failed to protect him.     In that

case, prison officials transferred plaintiff for a period of six months to another prison

cell after plaintiff informed the officials that he feared for his safety.   Plaintiff was

then transferred back to his original cell. Plaintiff informed his counselor that he

feared for his safety, because he had heard rumors regarding a planned attack.          The

court noted that plaintiff made only general allegations that someone was going to

hit him on the head.       Plaintiff was subsequently assaulted.       In dismissing the

claim, the court found that defendants were not deliberately indifferent to a known

risk of harm to plaintiff and concluded that defendants, at most, were guilty of mere

negligence which failed to rise to the level of an Eighth Amendment violation.

         In January 2017 (well before the alleged stabbing on March 20), Harris was

placed into temporary protective custody after he informed officers that a threat had

been made.       Defendants Miller and LaLonde conducted an SCC interview and

investigation.    They determined that Harris could not support his claim.              The




                                           -8-
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.468 Page 9 of 18



Request For Protection/Investigation Report provided reasons for the denial of

Harris’s request for protection.   The Report is shown below.




(ECF No. 3-1, PageID.37.)




                                         -9-
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.469 Page 10 of 18



      In the opinion of the undersigned, Harris cannot show that his Eighth

Amendment rights were denied on January 20, 2017, when Defendants Miller and

LaLonde denied his initial request for protection.   The evidence in this case does not

create a genuine issue of material fact regarding whether Miller and LaLonde

consciously disregarded a substantial risk of serious harm to Harris.     Instead, the

record shows that Miller and LaLonde investigated Harris’s request for protection

and concluded that Harris could not substantiate his claim that a threat was made

or that he needed protection.   Miller and LaLonde could not verify his claim because

Harris was vague.    These investigative efforts were documents, as shown above.    In

addition, in the report, Miller and LaLonde pointed to the facts showing that Harris

failed to report the alleged incident until the next day, which prevented review of

video, and stayed out on the yard even after he allegedly received the threat.      As

noted above, a prison official has a duty to protect an inmate from violence caused by

other prisoners.   Here, the objective and undisputed evidence shows that Miller and

LaLonde conducted an investigation and came to the reasonable conclusion that

Harris’s safety was not at risk.   In the opinion of the undersigned, the facts fail to

show that Miller and LaLonde acted with deliberate indifference to a substantial risk

of harm to Harris in January 2017.

      After the alleged May 20, 2017 stabbing incident, Harris says he was again

denied protection in violation of his Eighth Amendment rights.    The alleged stabbing

incident occurred before Harris arrived at chow hall.    Nevertheless, Harris went to

chow hall and sat down and ate his meal, then went to the Control Room and


                                         - 10 -
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.470 Page 11 of 18



requested protection from Sgt. Davidsons because he had been stabbed.    Harris says

that Davidsons had another officer review the surveillance video, which confirmed

that Harris had not been stabbed.     (ECF No. 1, PageID.9.) Harris refused to return

to his unit and was given a DDO misconduct and placed in segregation.

      The next morning, Harris was examined by a nurse and was treated for a

“superficial injury to skin.”   The medical records states:




(ECF No. 66-4, PageID.389.)




                                          - 11 -
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.471 Page 12 of 18




(Id., PageID.399.)

      In his deposition, Harris explained that he could not identify the individual

who stabbed him, but he could recognize him again if he saw him.      Harris stated:

      Defense Counsel: Yes, when you were reporting it to Davidsons and
      you told him that you had been stabbed, what facts besides the fact that
      here is the injury did you tell him? You didn’t give him a name of the
      person who did it, just that you knew it was gang related; is that correct?

      Harris. Yes, I told him it was a gang, I’m talking about but I told him
      that, I’m talking about, I ain’t know who stabbed me.

      Defense Counsel. And I know I’ve said it a couple of times, but you
      don’t know the name of the person who stabbed you?

      Harris. Uh-huh.

      Defense Counsel. But you were confident they were a gang member
      because you saw their face and if you saw them again you could point
      them out?

      Harris. Yup.

      Defense Counsel. Why didn’t you tell any of those facts to Mr.
      Davidsons so that he could have you point him out so that you could
      have a SPON issued to keep you away from somebody who just attacked
      you?

      Harris. Because honestly, I’m talking about, the video showed
      everything. If they was really, I’m talking about, doing a proper
      investigation, I’m talking about, the video showed it.

                                        - 12 -
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.472 Page 13 of 18



(ECF No. 66-3, PageID.386.)

      Harris continued to receive DDO misconduct tickets while he remained in

segregation for refusing to return to general population.       While in segregation,

Harris could not identify his attacker and Defendants were unable to verify that he

had been attacked or that a threat had been made against him.

      In the opinion of the undersigned, Harris has not established that a genuine

issue of material fact exists relating to Defendants’ responses to Harris’s request for

protection.   Harris could not identify his attacker and made only vague allegations

regarding the alleged threat to his safety.   In addition, his conduct was suspicious.

Harris initially said that he was threated on the yard, but he remained on the yard,

and waited a day until he reported the threat.    Similarly, after he says that he was

stabbed, he went to the chow hall and sat down with his meal next to a corrections

officer to whom he failed to report the incident at that time. Then, after meal service

had ended, he went to the Control Room and reported, but he could not identify his

attacker. In addition, Defendants could not verify that a stabbing had occurred and

the medical record shows that he had only a superficial skin injury and was given a

bandaid. At best, like the plaintiff in Stewart, Harris may establish that Defendants

were negligent, but Harris has not adduced evidence showing that any Defendant

was consciously aware of a serious threat to Harris and acted with deliberate

indifference to that threat.   In the opinion of the undersigned, Defendants are

entitled to dismissal on the Eighth Amendment claims.

      2.   Retaliation



                                        - 13 -
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.473 Page 14 of 18



       Harris claims that Defendants retaliated against him after he filed a grievance

by continuing to issue him DDO misconduct tickets when he refused to return to

general population. This caused his security level to increase from a level 2 to a level

4.   Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution.     See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir.

1999) (en banc).   In order to support a First Amendment retaliation claim, a plaintiff

must establish that: (1) he was engaged in protected conduct; (2) an adverse action

was taken against him that would deter a person of ordinary firmness from engaging

in that conduct; and (3) the adverse action was motivated, at least in part, by the

protected conduct.     Id.   Moreover, a plaintiff must be able to prove that the exercise

of the protected right was a substantial or motivating factor in the defendant’s alleged

retaliatory conduct.    Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing

Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).        “If

the defendant can show that he would have taken the same actin in absence of

protected activity, he is entitled to prevail on summary judgment.” Thaddeus-X, 175

F.3d at 399.

       According to Harris’s complaint, he was denied protective custody after the

alleged stabbing and given a DDO misconduct ticket for refusing to return to his cell.

(ECF No. 1, PageID.9.) He received this misconduct ticket before he filed his first

relevant grievance on April 1.         (Id.)   After he filed a grievance, Defendants

continued to deny him protective custody and continued to issue him DDO




                                           - 14 -
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.474 Page 15 of 18



misconduct tickets for refusing to return to his general population unit.           For

example, Harris was found guilty of a DDO misconduct ticket on April 28, 2017:




(ECF No. 66-6, PageID.394.) As a result of the misconduct, Harris was reclassified

and increased to a security Level IV.   (Id., PageID.392.)

      In the opinion of the undersigned, Harris’s retaliation claim fails. Defendants

denied the request for protection before Harris filed a grievance.     They continued

to take the same action after he filed a grievance and denied his requests for

protection due to the vagueness of his claims, his inability to identify the individuals

who threatened and attacked him, and his actions before and after the alleged attack.

Defendants were unable to confirm Harris’s claims.        As a result, he was denied

protection and ordered to return to general population.      Each time that he refused



                                         - 15 -
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.475 Page 16 of 18



he was given a DDO misconduct ticket until his security level increased.     Harris has

failed to show that the conduct of any Defendant was retaliatory. 2

      V.    Recommendation

      As mentioned in the introduction, the Court is not unsympathetic to Harris’s

concerns.   But it is clear from the record that prison officials conducted multiple

investigations of Harris’s claims and concluded that Harris was not stabbed and did

not face a substantial risk of assault.   Accordingly, they ordered him to return to his

cell and issued DDO tickets to him when he failed to do so.    Harris has not presented

evidence showing that a genuine issue of material fact remains in this case.      Thus,

the undersigned respectfully recommends that the Court grant Defendants’ motion

for summary judgment and dismiss this case. 3


2       Alternatively, Defendants move for the qualified immunity. Government
officials, performing discretionary functions, generally are shielded from liability for
civil damages insofar as their conduct does not violate clearly established statutory
or constitutional rights of which a reasonable person would have known. Dietrich v.
Burrows, 167 F.3d 1007, 1012 (6th Cir. 1999); Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982). An “objective reasonableness” test is used to determine whether the official
could reasonably have believed his conduct was lawful. Dietrich, 167 F.3d at 1012;
Anderson v. Creighton, 483 U.S. 635, 641 (1987). “Qualified immunity balances two
important interests – the need to hold public officials accountable when they exercise
power irresponsibly and the need to shield officials from harassment, distraction, and
liability when they perform their duties reasonably.” Pearson v. Callahan, 555 U.S.
223, 231 (2009). In making a qualified immunity determination, the court must
decide whether the facts as alleged or shown make out a constitutional violation or
whether the right that was allegedly violated was a clearly established right at the
time of the alleged misconduct. Id. at 232-233. If the court can conclude that either
no constitutional violation occurred or that the right was not clearly established,
qualified immunity is warranted. The court may consider either approach without
regard to sequence. Id. In the opinion of the undersigned, Defendants are entitled
to the defense of qualified immunity because Harris cannot support his claims.

3     To the extent that Plaintiff is suing the individual Defendants in their official

                                          - 16 -
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.476 Page 17 of 18




capacities, such claims are barred by the Eleventh Amendment. See Will v.
Michigan Department of State Police, 491 U.S. 58 (1989) (claims against a state
agency or an official in his/her official capacity are claims against the state, and are
not claims against a “person” subject to Section 1983 liability); Frederick v.
Abramajtys, No. 94-1935, 1995 WL 564321, **1 (6th Cir. Sept. 21, 1995)
(unpublished).

                                         - 17 -
Case 2:17-cv-00141-GJQ-MV ECF No. 81 filed 02/11/20 PageID.477 Page 18 of 18



      NOTICE TO PARTIES:         Objections to this Report and Recommendation must

be served on opposing parties and filed with the Clerk of the Court within fourteen

(14) days of receipt of this Report and Recommendation.     28 U.S.C. ‘ 636(b)(1)(C);

Fed. R. Civ. P. 72(b); W.D. Mich. LCivR 72.3(b).    Failure to file timely objections

constitutes a waiver of any further right to appeal.   United States v. Walters, 638

F.2d 947 (6th Cir. 1981).   See also Thomas v. Arn, 474 U.S. 140 (1985).



Dated:    February 11, 2020                          /s/ Maarten Vermaat
                                                    MAARTEN VERMAAT
                                                    U.S. MAGISTRATE JUDGE




                                        - 18 -
